Citation Nr: 1647515	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  14-01 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation based on the provisions of 38 U.S.C.A. § 1151 for additional disability to the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran testified before the undersigned in a March 2016 hearing.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his right knee arthritis was additionally disabled when a cortisone shot administered at VA in August 25, 2011 resulted in an infection and septic arthritis.  Although subsequent VA treatment records reference the August 25, 2011 injection, the claims file does not appear to have a record of that procedure.  Additionally, treatment records from the previous year would also be helpful to determine the level of disability in the right knee prior to the August 25, 2011 procedure.  The claims file appears to be missing records between 2004 and September 2011.  

The September 2012 VA examiner noted that the Veteran's right knee range of motion was 10-120 degrees on August 25, 2011 and 10-100 degrees on July 18, 2012.  The Veteran and his friends reported that his knee disability worsened after the infection, he had increased difficulty with physical functioning, and he needed to use a cane and walker.  See Board hearing, lay statements.  Despite the decrease in flexion in one year, the VA examiner opined that the Veteran did not incur additional disability in the right knee as a result of VA care.  The examiner reasoned that the septic arthritis was successfully treated and the loss of 20 degrees of flexion was most likely due to the progression of degenerative joint disease (arthritis), as this degree of change over that period of time is not unusual for arthritis progression.  In a February 2013 letter, Dr. DAB wrote that the infected joint lead to persistence in pain, as well as degenerative change of the joint, changing the Veteran's ability to ambulate.  

The VA examiner did not provide an opinion on whether the injection was performed outside the standard of care, because she determined there was no additional disability.  The Board finds an addendum opinion is needed to address whether there was carelessness, lack of proper skill, or other action outside the standard of care in giving the right knee injection.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Additionally, a current examination would be helpful to compare the right and left knee to see if the left knee, which was not affected by septic arthritis, has similar progression of disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the August 25, 2011 treatment and procedure records and if available, any records prior to August 2011, which are not currently in the claims file.

2. Thereafter, schedule the Veteran for a knee examination and forward the claims file to the examiner.  The examiner should measure and record the current level of disability in the right and left knees and address the following:

a. For purposes of this question, assume the August 25, 2011 injection with resulting infection and septic arthritis caused additional right knee disability.  Is the additional disability at least as likely as not the result of VA's failure to exercise the degree of care that would be expected of a reasonable healthcare provider in performing that procedure?

The provider should give rationale for all opinions and consider all lay and medical evidence of record.  If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

2. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



